Exhibit 10.1

 

EXECUTION VERSION

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into as of this
11th day of October 2016 by and between International Capital Markets Group,
Inc. (“Consultant”) and Healthcare Trust, Inc. (the “Company”).

 

1.       Services.  The Company hereby engages Consultant and Consultant hereby
agrees to provide strategic consulting services through its President, Randolph
C. Read (“R. Read”), as requested by the non-executive chairman of the Company’s
board of directors (the “Chairman”)  at reasonably convenient times for the
Company and R. Read (the “Services”) from the date of the execution of this
Agreement through December 31, 2016 (the “Term”). 

 

2.       Compensation.  The Company will pay Consultant $38,000 on October 21,
2016, $25,000 on November 21, 2016, and $25,000 on December 31, 2016 for the
Services.  The Company will also reimburse Consultant for expenses incurred by
Consultant in performing the Services that have been approved by the Chairman
prior to being incurred.

 

3.       Independent Contractor.  The Company and the Consultant expressly agree
and understand that Consultant is an independent contractor and not an employee,
agent, or partner of the Company.  Consultant will not have the power or
authority to bind the Company or incur any liability or obligation or act on
behalf of the Company.  Consultant will not be treated by the Company as an
employee under any applicable local, state or federal anti-discrimination laws,
the Fair Labor Standards Act, the Federal Insurance Contribution Act, the Social
Security Act, the Federal Unemployment Tax Act, the Income Tax Withholding Act
or any similar local, state, federal or international laws.

 

4.       Confidentiality.  Consultant agrees to keep confidential any Company
proprietary or confidential information provided to Consultant as part of the
Services consistent with the confidentiality obligations of a director of the
Company.

 

5.       Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise may be specifically provided, will be in writing and shall be
satisfied when: (a) delivered personally or by commercial messenger; (b) sent
via a recognized overnight courier service; (c) sent by registered or certified
mail, postage pre-paid and return receipt requested; or (d) sent by facsimile,
.pdf or other similar electronic transmission, provided confirmation of receipt
is received by sender and the original Notice is sent or delivered
contemporaneously by an additional method provided in this Section 5, in each
case so long as such Notice is addressed to the intended recipient thereof as
set forth below:

 

If to the Company, to:

 

Leslie Michelson
Non-Executive Chairman of the Board of Directors
Healthcare Trust, Inc.
405 Park Avenue
New York, New York 10022
Fax: (310) 248-4081

 



 

 

 

With a copy to:

 

Healthcare Trust, Inc.
405 Park Avenue, 14th Floor
New York, New York 10022
Attention: General Counsel
Fax: (646) 861-7743

 

If to the Consultant, to:

 

International Capital Markets Group, Inc.
P.O. Box 400148

Cambridge, MA 02140
Telephone: (702) 541-4035

 

With a copy to:

 

Carla J. Rozycki
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654

Telephone: (312) 923-2909

 

Either party hereto may designate a different address by written notice to the
other party delivered in accordance with this Section 5.

 

6.       General.

 

(a)       This Agreement does not create an obligation on the Company to
continue to retain Consultant beyond the Term. This Agreement may not be changed
unless mutually agreed upon in writing by Consultant and the Company. Any waiver
by either party of a breach of any provision of this Agreement will not operate
or be construed as a waiver of any subsequent breach of any provision hereof.
This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

 

(b)       Each provision herein will be treated as a separate and independent
clause, and the unenforceability of any one clause will in no way impair the
enforceability of any of the other clauses herein. Moreover, if one or more of
the provisions contained in this Agreement will for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions will be construed by the
appropriate judicial body by limited or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it will
then appear.

 



 

 

 

(c)       The Company will have the right to assign this Agreement to its
successors and assigns and this Agreement will inure to the benefit of and be
enforceable by its successors or assigns. The Consultant may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company and this Agreement will be binding upon the Consultant’s
successors to the extent approved by the Company.

 

(d)       This Agreement and all aspects of the relationship between the parties
hereto will be construed and enforced in accordance with and governed by the
internal laws of the State of Maryland without regard to its conflict of laws
provisions.

 

(e)       This Agreement contains the entire agreement between the parties
hereto with respect to the Services contemplated hereby. All other negotiations
and agreements (written or oral) between the parties are superseded by this
Agreement and there are no representations, warranties, understandings or
agreements other than those expressly set forth herein. The language of all
parts of this Agreement will in all cases be construed as a whole in accordance
with its fair meaning and not strictly for or against either party hereto.

 

(f)       The parties hereto agree to execute and deliver from time to time such
further and other assurances, assignments, documents, instruments and agreements
and do all matters and things which may be convenient or necessary to more
effectively and completely carry out the intent of this Agreement, including,
but not limited to, effecting any amendments to any related agreements and
granting any consents required under these agreements, in each case as necessary
to effect the provisions of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY           HEALTHCARE TRUST, INC.                 By:  /s/ Leslie D.
Michelson       Name: Leslie D. Michelson
Title: Non-Executive Chairman                     CONSULTANT            
INTERNATIONAL CAPITAL MARKETS GROUP, INC.                     By: /s/ Randolph
C. Read       Name: Randolph C. Read       Title: President  

 

 

 

 